DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6,7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 while there is antecedent basis in the specification for the claim language, it is unclear from figure 2A how the air spring chamber 13 is the exclusive spring element, since there appears to be at least one chamber (not labeled) above the piston and a bumper or stopper assembly (not labeled) on top of the piston.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lockridge et al. U.S. 2019/0111751.
Regarding claim 1 Lockridge shows a shock absorber assembly in figure 4 having a light/photon emitting displacement sensor 376 connected to an upper structural component USC (first subassembly) and reflective target 388 indirectly connected to a lower structural component LSC (second subassembly).  As broadly claimed this sensor arrangement is capable of determining measurement values ‘representative of’ a spacing between the first USC and second LSC subassemblies.
Regarding claim 2 see the discussion in para 0078 and sensor 500.  This sensor is capable of being used/substituted for sensor 376.
Regarding claim 3 these limitations are met.
Regarding claim 13 note the controller 122.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockridge et al. in view of Krugman et al. U.S. 2018/0304952.
Regarding claim 4 Lockridge lacks showing the distance sensor disposed in an interior of the shock absorber.
However Lockridge indicates at the bottom of para 0054 and top of 0055 that other arrangements are possible depending upon the specific application.
The reference to Krugman shows in figure 22 it is known to place an optical sensor 2206 within the lower end of the tube. See para 0134.  This sensor can measure the relative displacement between the tubes.
In light of the discussion at the bottom of para 0054-0055 of Lockridge one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have placed the sensor 376 within the bottom of the tube 314 in Lockridge (with the reflective surface 388 placed on the piston 324), as taught by Krugman, simply  dependent upon the particular application of the device.  In this case placing the sensor arrangement within the damper tube may offer better protection against the environment compared to the arrangement shown in figure 4 of Lockridge.
Regarding claim 5 see the bottom of para 0046.
Regarding claim 6, subject to the 112 first paragraph rejection, it would have been obvious to have eliminated the gas spring assembly 304 in Lockridge simply to reduce weight and expenses.
Regarding claims 7,8 as modified above, these limitations are met.
Regarding claim 9 to have spaced the distance sensor in the claimed range would have been obvious simply for reasons of optimum measurement capability and limited risk of impact between the sensor components.
Claim(s) 10,11,14,16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockridge in view of Galasso et al. U.S. 2015/0073657.
Regarding claims 10 and 11 Lockridge does not show the specifics of the bicycle suspension arrangement.  However Lockridge is not locked into a suspension arrangement of any particular vehicle. See the discussion in the background of the invention.
Galasso et al. shows a suspension arrangement for a bicycle as shown in figure 1.  Note the sensor arrangement shown in figure 3.
As discussed in para 0031 a sensor can be placed on both the front and rear suspensions.  
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have placed the sensor arrangement 376,388 on both or on either of the front and/or rear shock absorber components simply dependent upon the particular application of the bicycle (i.e. specific terrain of use) or data requested by a certain group of riders.
Regarding claim 14 see the discussion in paras 0051-0052 of Galasso et al.
It would have been obvious to have modified Lockridge with high speed electrical components (i.e. sensors, controllers, communication network) for the reasons above.
Regarding claims 16-20 Galasso teaches at least the claimed components of the display, storage and computer and various sensors.
To have modified Lockridge with these electrical components would have been obvious to adapt the suspension system (fig 4) to a bicycle and provide a suspension arrangement that is adaptable to a variety of riders that offers a wide range of capabilities and information.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockridge in view of Galasso et al. U.S. 2011/0202236.
Regarding claim 12 Lockridge lacks stating what the sampling rate of the displacement sensor is.
The reference to Galasso in para 0055 indicates it is known to use sampling rates of the sensors 200/controller 300 at 500 hz (i.e. 0.5 Khz).
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used a sensor and controller arrangement 122,376,388 in Lockridge with the claimed range of sampling rate simply to offer a more accurate measurement of the changes in physical parameters (i.e. height, velocity, relative position) as measured by high frequency sensors between the suspension components.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockridge in view of Nichols U.S. 2019/0092421.
Regarding claim 15 Lockridge lacks showing any adjustment on the suspension system.
The reference to Nichols shows a controllable suspension system for a bicycle having an adjustable damper in figure 6 at 222A,222B.  see para 0039.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have provided an adjusting unit on the suspension of Lockridge, as taught by Nichols, simply to offer more choices of suspension stiffness, ride height for a particular rider.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/22/22